Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 – 14, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (US 20060022866)
Regarding claim 11, Walton teaches:
an antenna system having a plurality of antennas set up for reception and configured in various positions in a direction in which the radar sensor is angle- resolving (The system includes at least one transmitting antenna and at least one receiving antenna. In one exemplary embodiment which includes multiple transmitting and/or receiving antennas, the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle and range estimates of the obstacle(s)(0005))
a control and evaluation device that is configured to, for an operating mode in which at least one antenna of the radar sensor that is set up to transmit sends out a signal (In one exemplary embodiment which includes multiple transmitting and/or receiving antennas(0005))
that is received by the plurality of antennas that are set up for reception (In one exemplary embodiment which includes multiple transmitting and/or receiving antennas(0005))
carry out an estimation of an angle of a radar target in the operating mode (In another embodiment, the location (e.g., distance and/or angle) of an obstacle may be estimated by deriving angle and range distribution data from the I signals and the Q signals(0075))
wherein in the operating mode, for an individual estimation of the angle of the radar target, the control and evaluation device is configured to determine respective individual distances of the radar target for respective evaluation channels (In another embodiment, the location (e.g., distance and/or angle) of an obstacle may be estimated by deriving angle and range distribution data from the I signals and the Q signals(0075))
which correspond to different configurations of the at least one antenna that is set up to transmit (In one exemplary embodiment which includes multiple transmitting and/or receiving antennas(0005))
and the plurality of antennas set up for reception and to use the individual distances in the individual estimation of the angle of the radar target (the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle and range estimates of the obstacle(s)(0005))
Regarding claim 12, Walton teaches:
wherein the control and evaluation device is configured to use, in the operating mode, the individual distances in the individual estimation of the angle of the radar target (The reflected signal is received by an array of eight patch antennas, as shown in FIG. 7. This array uses a parallel architecture with RF switches to guide the individual element received signals to the mixer(0088))
taking into account positions of relevant ones of: the at least one antenna that is set up to transmit and the plurality of antennas set up for reception (The exemplary radar system uses two separate radar units mounted on the bumper of a vehicle as shown in FIG. 6 (0088))
Regarding claim 13, Walton teaches 
wherein the control and evaluation device is configured (An example of the processing system 52 may be comprised of a processor and, optionally, a controller (0075))
in the operating mode, for the individual estimation of the angle of the radar target to carry out a first estimation of the angle based on amplitude and/or phase relations between signals of each of the evaluation channels and, if a plurality of possible angle values are received as an ambiguous result of the first estimation of the angle, to select one of the possible angle values as a result of the estimation of the angle, based on the individually determined distances (As illustrated in FIG. 8, the left and right modules receive the scattered fields from a target at position (x.sub.t,y.sub.t). The AOA algorithm is performed for each module individually, and returns angles .theta..sub.L and .theta..sub.R, for the left and right modules, respectively. The triangulation algorithm extrapolates two rays originating at the center of each radar module along the target angle for each module and locates the intersection point. This intersection indicates the target's position (0089))
Regarding claim 14, Walton teaches 
wherein the control and evaluation device is configured (An example of the processing system 52 may be comprised of a processor and, optionally, a controller (0075))
in the operating mode, for the individual estimation of the angle of the radar target, to carry out a delimitation of a region of the angle based on the individually determined distances (An example of the algorithm may include some or all of the following steps: [0078] 1. choosing an area to image over and divide it into a 2-dimensional array of pixels; [0079] 2. selecting each pixel in the region to be imaged(0077))
to carry out, within the delimited region, an estimation of the angle based on amplitude and/or phase relations between signals of the respective evaluation channels (phase shifting each measured signal by a phase correction derived from the bistatic distance from the transmit antenna--to the pixel--to the receive antenna; [0081] 4. determining a linear phasor sum of the set of signals; [0082] 5. determining the amplitude of the phasor sum using the contribution of the scattering from the pixel of interest(0077))
Regarding claim 20, Walton teaches:
the radar sensor including an antenna system having a plurality of antennas set up for receiving, configured in various positions in a direction in which the radar sensor is angle- resolving, (The system includes at least one transmitting antenna and at least one receiving antenna. In one exemplary embodiment which includes multiple transmitting and/or receiving antennas, the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle and range estimates of the obstacle(s)(0005))
determining an individual estimation of an angle of a radar target by: determining respective individual distances of the radar target for each of a plurality of evaluation channels (In another embodiment, the location (e.g., distance and/or angle) of an obstacle may be estimated by deriving angle and range distribution data from the I signals and the Q signals (0075))
which correspond to different configurations of transmitting and receiving antennas; and using the individual distances in the estimation of the angle of the radar target (the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle and range estimates of the obstacle(s)(0005))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US 20060022866) in view of Azzarelli (US 6140963).
Regarding claim 15, Walton teaches wherein the control and evaluation device is configured (An example of the processing system 52 may be comprised of a processor and, optionally, a controller (0075)). 
Walton does not particularly disclose the angle approximation calculation:
for the selection of the one of the possible angle values received as the ambiguous result of a first estimation of the angle
to carry out a second estimation of the angle based on the individually determined distances and to select the one of the possible angle values based on a comparison of a result of the second estimation of the angle with the possible angle values obtained in the first estimation
However, Azzarelli teaches:
for the selection of the one of the possible angle values received as the ambiguous result of a first estimation of the angle (includes as a first step the acquisition of three or more independent differential phase measurements using an interferometric array of antenna elements(Col 2, lines 46 - 49))
to carry out a second estimation of the angle based on the individually determined distances and to select the one of the possible angle values based on a comparison of a result of the second estimation of the angle with the possible angle values obtained in the first estimation (In the next step, the true solution is estimated by determining the degree to which multiple lines converge on a single point(Col 3, lines 32 - 34))
Walton and Azzarelli are considered analogous since they are both in the field of radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Walton and Azzarelli to make a system in which there could be a check related to the actual angle detection.
Regarding claim 18, Walton teaches wherein the control and evaluation device is configured, in the operating mode, for the selection of the one of the possible angle values obtained as the ambiguous result of a first estimation of the angle (In another embodiment, the location (e.g., distance and/or angle) of an obstacle may be estimated by deriving angle and range distribution data from the I signals and the Q signals(0075))
Walton does not teach to check a sign of the angle value and/or to check an angle value corresponding to a linear orientation for plausibility with respect to a tendency of an allocation of the individually determined distances to positions of relevant antennas.
However, Azzarelli teaches in the next step, the true solution is estimated by determining the degree to which multiple lines converge on a single point(Col 3, lines 32 - 34))
Walton and Azzarelli are considered analogous since they are both in the field of radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Walton and Azzarelli to make a system in which there could be a check related to the actual angle detection.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US 20060022866) in view of Azzarelli (US 6140963) in further view of Gulden (US 20170176583).
Walton teaches wherein the control and evaluation device is configured (An example of the processing system 52 may be comprised of a processor and, optionally, a controller (0075)). 
Walton does not particularly disclose the angle approximation calculation:
in the operating mode, for the selection of the one of the possible angle values received as the ambiguous result of a first estimation of the angle
to carry out a second estimation of the angle through trilateration or multilateration based on the individually determined distances, and to select the one of the possible angle values based on a comparison of a result of the second estimation of the angle with the possible angle values obtained in the first estimation.
However, Azzarelli discloses:
in the operating mode, for the selection of the one of the possible angle values received as the ambiguous result of a first estimation of the angle (includes as a first step the acquisition of three or more independent differential phase measurements using an interferometric array of antenna elements(Col 2, lines 46 - 49))
to carry out a second estimation of the angle through (In the next step, the true solution is estimated by determining the degree to which multiple lines converge on a single point(Col 3, lines 32 - 34))
Walton and Azzarelli are considered analogous since they are both in the field of radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Walton and Azzarelli to make a system in which there could be a check related to the actual angle detection.
	Walton and Azzarelli teach the limitations set forth above but fail to teach trilateration or multilatertaion.
	However, Gulden teaches The position of the object O, especially relative to the positions of the transmitting-receiving units NKSE1, NKSE2, can be determined by a multilateration method which is known as such(0112)
Walton, Azzarelli, and Gulden are considered analogous since they are in the field of radar therefore it would have been obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Walton, Azzarelli, and Gulden to have a system which utilized multilatertation which can take full advantage of antenna arrays and accurately locate an object in the field of sensing.
Allowable Subject Matter
s 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648